USCA11 Case: 19-11264        Date Filed: 11/05/2021    Page: 1 of 8




                                            [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 19-11264
                    ____________________

PBT REAL ESTATE, LLC,
a Florida limited liability company,
                                               Plaintiff-Appellant,
versus
TOWN OF PALM BEACH,
a Florida municipal corporation,
DOROTHY JACKS,
as Property Appraiser of Palm Beach County, Florida,
ANNE M. GANNON,
as Tax Collector of Palm Beach County, Florida,


                                            Defendants-Appellees.
USCA11 Case: 19-11264           Date Filed: 11/05/2021       Page: 2 of 8




2                        Opinion of the Court                    19-11264

                       ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
              D.C. Docket No. 9:17-cv-81254-DMM
                     ____________________

Before BRANCH, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Win or lose, in most civil cases you pay your own attorney’s
fees. But when a court rejects a frivolous 42 U.S.C. § 1983 claim, it
has the discretion to award the defendant attorney’s fees. Here,
PBT Real Estate sued the Town of Palm Beach under § 1983 and
Florida law. After rejecting PBT’s third amended complaint, the
district court awarded attorney’s fees to the Town, concluding that
it had become obvious that PBT’s § 1983 claims were frivolous.
PBT argues that this decision was an abuse of the court’s discretion.
Even if we may have exercised our discretion differently, the
district court did not abuse its discretion when it awarded
attorney’s fees here.
                                     I.
      The Town of Palm Beach decided to move its utility lines
underground and to fund the project through a special assessment.1

1This is the second appeal in this case. We therefore will not duplicate the
detailed background facts and procedural history outlined in the previous
USCA11 Case: 19-11264             Date Filed: 11/05/2021         Page: 3 of 8




19-11264                   Opinion of the Court                                3

The Town allotted the special assessment based on the reliability,
safety, and aesthetic benefits each property would receive from this
improvement. After initially implementing the project—and its
accompanying special assessment—on an as-requested,
neighborhood-specific basis, the Town decided to underground
the utilities in all remaining areas. In this final phase, it chose to
exempt from special assessment the properties that it had
previously assessed, but did not exempt properties that had
independently funded and executed their own undergrounding
projects. Because Palm Beach Towers—where PBT’s property
was located—had shifted its lines underground at its own expense,
the Town did not exempt PBT.
        PBT concluded that this special assessment violated the
Constitution, and sued under § 1983. 2 But in each of its three
amended complaints, PBT failed to establish a prima facie case. For
its class-of-one equal protection claim, PBT argued that the Town
had no rational basis to justify assessing a property that had
privately undergrounded its utilities when it exempted the
properties in the areas where the Town had undergrounded the


opinion reviewing the underlying merits. See PBT Real Estate, LLC v. Town
of Palm Beach, 988 F.3d 1274, 1278–83 (11th Cir. 2021).
2 PBT also brought Florida     law claims not relevant here because the fee award
only stemmed from the § 1983 claims and PBT failed to dispute in its initial
brief whether the Town was a prevailing party. See United States v. Levy, 379
F.3d 1241, 1242–43 (11th Cir. 2004) (reiterating that arguments not raised in
initial briefs are forfeited).
USCA11 Case: 19-11264           Date Filed: 11/05/2021      Page: 4 of 8




4                        Opinion of the Court                    19-11264

utilities through a special assessment. The district court rejected
this claim each time it was filed because PBT failed to establish that
the compared properties were “similarly situated in light of all the
factors that would be relevant to an objectively reasonable
governmental decisionmaker.” 3 In its last two complaints PBT also
claimed that the assessment violated PBT’s right to substantive due
process because the project produced no benefit to PBT. The court
rejected this claim both times, explaining that because PBT never
challenged the assessment as a whole (rather than as applied to
PBT), it failed to fit its claim into the narrow substantive-due-
process protection against irrational legislative action. See Kentner
v. City of Sanibel, 750 F.3d 1274, 1281 (11th Cir. 2014). On appeal,
we affirmed on both counts. See PBT Real Estate, LLC v. Town
of Palm Beach, 988 F.3d 1274, 1285–86 (11th Cir. 2021).
      Before that appeal was decided, the Town motioned for
attorney’s fees under 42 U.S.C. § 1988. The district court granted
the motion. The court reasoned that fees were justified because
PBT never established a prima facie case for either claim and
repeatedly refiled the same claims without resolving the flaws the
court had identified on prior dismissals. PBT challenges that
award.



3 The court dismissed the first and second amended complaints. On the third
amended complaint, the court granted the Town’s motion for summary
judgment on PBT’s § 1983 claims because the Town filed that motion before
it filed its motion to dismiss.
USCA11 Case: 19-11264         Date Filed: 11/05/2021     Page: 5 of 8




19-11264                Opinion of the Court                         5

                                  II.
        To obtain attorney’s fees under § 1988, a defendant must
show that it was the prevailing party and that the plaintiff’s claim
was frivolous. Sullivan v. Sch. Bd. of Pinellas Cnty., 773 F.2d 1182,
1188 (11th Cir. 1985). Prevailing party status is not challenged here.
We review for abuse of discretion a district court’s decision that
claims are “so frivolous, unreasonable, or groundless” that they
justify an award of attorney’s fees under § 1988. Beach Blitz Co. v.
City of Miami Beach, 13 F.4th 1289, 1297 (11th Cir. 2021). “A
district court abuses its discretion when it (1) fails to afford
consideration to relevant factors that were due significant weight,
(2) gives significant weight to an improper or irrelevant factor, or
(3) commits a clear error of judgment in considering the proper
factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010)
(en banc).
        We have outlined several “important” factors that shed light
on whether a claim is frivolous: “(1) whether the plaintiff
established a prima facie case; (2) whether the defendant offered to
settle; and (3) whether the trial court dismissed the case prior to
trial or held a full-blown trial on the merits.” See Sullivan, 773 F.2d
at 1189. A fourth factor, which we recently clarified is “particularly
important,” is “whether there was enough support for the claim to
warrant close attention by the court.” See Beach Blitz, 13 F.4th at
1302; Busby v. City of Orlando, 931 F.2d 764, 787 (11th Cir. 1991).
These factors enable district courts to exercise discretion because
USCA11 Case: 19-11264         Date Filed: 11/05/2021     Page: 6 of 8




6                       Opinion of the Court                 19-11264

they are “general guidelines only, not hard and fast rules.” See
Sullivan, 773 F.2d at 1189.
       The district court did not abuse its discretion here. The first
and third factors unequivocally label the § 1983 claims frivolous,
and both parties concede that the second factor stays neutral. It is
a close call, however, because the fourth factor cuts in the other
direction.
        The district court emphasized that PBT should not have
filed complaint after complaint without curing the obvious defects
in its arguments. PBT began without a prima facie case and never
took the steps the court indicated were necessary to establish one.
In each iteration, PBT never explained how its alleged comparators
could be sufficiently similar when they had already been subjected
to a special assessment. So its equal protection claim always failed.
Nor did PBT ever explain how the special assessment was irrational
as a whole rather than as applied to PBT. These repeated omissions
led the district court to dismiss the case before trial.
        That brings us to the fourth factor: whether there was
enough support for PBT’s claims to merit close attention from the
court. On the one hand, PBT provided no cases to support its
constitutional arguments. See PBT Real Estate, 988 F.3d at 1285–
86; cf. Beach Blitz, 13 F.4th at 1304–05 (holding a claim warranted
close review when two prior cases supported it). And because PBT
failed to rectify the flaws identified in earlier complaints, the final
complaint—the basis of the attorney’s fees award—required
minimal review by the district court. See Christiansburg Garment
USCA11 Case: 19-11264         Date Filed: 11/05/2021      Page: 7 of 8




19-11264                Opinion of the Court                          7

Co. v. EEOC, 434 U.S. 412, 422 (1978) (noting fees may be awarded
even if claims are not frivolous at first if the “plaintiff continued to
litigate after it clearly became so”). Moreover, this Court
unanimously rejected both claims on appeal, relying on the same
flaws the district court had identified. See PBT Real Estate, 988
F.3d at 1285–86.
       On the other hand, however, it was not obvious from the
beginning that PBT’s claims were entirely frivolous. Even after the
second amended complaint, the district court dismissed PBT’s
claims without prejudice, allowing PBT to amend and refile its
complaint. This at least indicated that the § 1983 challenges to the
special assessment were not impossible. If PBT had capitalized on
the feedback provided in prior dismissals, it would have stood a
better chance. Further, this case warranted enough attention that
on the prior appeal we requested oral argument and published our
decision. See PBT Real Estate, 988 F.3d at 1274. These two facts
indicate that PBT’s claims warranted at least some review.
       But the standard of review here—abuse of discretion—is
designed to ensure that the district court’s judgment prevails in
close cases. As a result, we sometimes “affirm the district court
even though we would have gone the other way had it been our
call.” United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004)
(en banc). PBT’s § 1983 claims lacked support, and PBT was given
multiple opportunities to remedy the problem. The district court
thus did not abuse its discretion when it concluded that by the third
USCA11 Case: 19-11264         Date Filed: 11/05/2021   Page: 8 of 8




8                     Opinion of the Court                19-11264

amended complaint PBT’s § 1983 claims were so frivolous that
they merited attorney’s fees.
                          *       *     *
      The district court did not abuse its discretion, so we AFFIRM
the award of attorney’s fees.